UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-33610 REX ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8814402 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 366 Walker Drive State College, Pennsylvania 16801 (Address of principal executive offices) (Zip Code) (814) 278-7267 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ 9,952,861 shares of common stock were outstanding on August 4, 2017. REX ENERGY CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2017 INDEX PAGE CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements 5 Consolidated Balance SheetsAs of June 30. 2017 (Unaudited) and December31, 2016 5 Consolidated Statements of Operations (Unaudited) for the three and six-month periods ended June 30, 2017 and June 30, 2016 6 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the six-month period ended June 30, 2017 7 Consolidated Statements of Cash Flows (Unaudited) for the six-month periods ended June 30, 2017 and June 30, 2016 8 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 39 Item 3. Quantitative and Qualitative Disclosure About Market Risk 53 Item4. Controls and Procedures 55 PART II. OTHER INFORMATION 56 Item 1. Legal Proceedings 56 Item1A. Risk Factors 56 Item 6. Exhibits 56 SIGNATURES 57 EXHIBIT INDEX 58 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Some of the information, including all of the estimates and assumptions, in this report contains forward-looking statements within the meaning of sections 27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical facts included in this report, including, but not limited to, statements regarding our future financial position, business strategy, budgets, projected costs, savings and plans and objectives of management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” or the negative thereof or variations thereon or similar terminology. These forward-looking statements are subject to numerous assumptions, risks, and uncertainties. Factors that may cause our actual results, performance, or achievements to be materially different from those anticipated in forward-looking statements include, among others, the following: • economic conditions in the United States and globally; • domestic and global supply and demand for oil, natural gas liquids (“NGLs”), and natural gas; • realized prices for oil, natural gas and NGLs and volatility of those prices; • the adequacy and availability of capital resources, credit and liquidity, including, but not limited to, access to additional borrowing capacity and our inability to generate sufficient cash flow from operations to fund our capital expenditures and meeting working capital needs; • our ability to comply with restrictions imposed by our term loan credit agreement, secured and unsecured indentures, and other existing and future financing arrangements; • our ability to service our outstanding indebtedness; • impairments of our natural gas, NGL and condensate asset values due to declines in commodity prices; • conditions in the domestic and global capital and credit markets and their effect on us; • new or changing government regulations, including those relating to environmental matters, permitting or other aspects of our operations; • the willingness and ability of the Organization of Petroleum Exporting Countries (“OPEC”) to set and maintain oil price and production controls; • the geologic quality of our properties with regard to, among other things, the existence of hydrocarbons in economic quantities; • uncertainties inherent in the estimates of our natural gas, NGL and condensate reserves; • our ability to increase natural gas, NGL and condensate production and income through exploration and development; • drilling and operating risks; • counterparty credit risks; • the success of our drilling techniques in both conventional and unconventional reservoirs; • the success of the secondary and tertiary recovery methods we utilize or plan to employ in the future; • the number of potential well locations to be drilled, the cost to drill, and the time frame within which they will be drilled; • the ability of contractors to timely and adequately perform their drilling, construction, well stimulation, completion and production services; • the availability of equipment, such as drilling rigs, and infrastructure, such as transportation, pipelines, processing and midstream services; • the effects of adverse weather or other natural disasters on our operations; • competition in the oil and gas industry in general, and specifically in our areas of operations; • changes in our drilling plans and related budgets; • the success of prospect development and property acquisitions; • the success of our business and financial strategies, and hedging strategies; 3 • uncertainties related to the legal and regulatory environment for our industry and our own legal proceedings and their outcome; • our ability to maintain the listing of our securities on the NASDAQ Capital Market or any other exchange on which our securities trade; and • other factors discussed under “Risk Factors” in Item1A of our Annual Report on Form 10-K for the year ended December31, 2016 filed with the Securities and Exchange Commission.
